416 S.W.2d 395 (1967)
Donato RAMUNDO
v.
CITY OF SAN ANTONIO.
No. B-133.
Supreme Court of Texas.
April 26, 1967.
Rehearing Denied June 21, 1967.
Stahl & Sohn, A. R. Sohn, San Antonio, for petitioner.
Lang, Byrd, Cross, Ladon & Oppenheimer, Bernard Ladon, San Antonio, for respondent.
PER CURIAM.
In this case the Court of Civil Appeals has reversed the judgment of the trial court in favor of Petitioner, Donato Ramundo, against Respondent, the City of San Antonio, and rendered judgment that Petitioner take nothing. Tex.Civ.App., 411 S.W.2d 428. The judgment of the Court of Civil Appeals was based upon the majority holding, with which we disagree, that Petitioner was precluded from a recovery against the City because the notice of injury filed with the City did not meet the requirements of the City Charter. However, the judgment of the Court of Civil Appeals was correct for other reasons urged by the City as appellant in the Court of Civil Appeals and not reached by that Court. The opinion of the intermediate court notes that the allegations of Petitioner attributed his injuries to the negligence of the operator of a city bus; that the jury absolved the bus operator of negligence; that by an issue submitted at the request of the City [over the objection of Petitioner] the jury found that a city policeman stopped his motorcycle suddenly in front of the bus without warning but refused to find that such was not the sole proximate cause of Petitioner's injuries; and that the judgment of the trial court for Petitioner was necessarily based on the findings relative to the conduct of the policeman. The jury findings with respect to the policeman will not support the judgment of the trial court for Petitioner. See Rule 279, Texas Rules of Civil Procedure. The issues were submitted at the request of the City as a defensive issue with the burden of proof so placed. All of the issues upon which Petitioner relied for recovery were found against him.
The application for writ of error is refused, no reversible error.